DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a method, comprising: initially determining, via one or more sensors on a transport, that the transport is approaching a one-way road in a wrong direction based on a slowing down of the transport and a movement of the transport toward the one-way road; notifying, via the one or more sensors, one or more occupants of the transport about the approaching; and in response to the transport continuing to approach in the wrong direction, slowing the transport, by a computer associated with the transport, to not permit entry into the one-way roads wherein the computer will stop the transport when no response is given by the one or more occupants while the transport is approaching the one-way road in the wrong direction; wherein the transport determines a speed, a position, and a direction of one or more other transports on a collision path with the transport..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661